Name: Council Directive 89/461/EEC of 18 July 1989 amending, with a view to fixing certain maximum authorized dimensions for articulated vehicles, Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles
 Type: Directive
 Subject Matter: organisation of work and working conditions;  European Union law;  land transport;  organisation of transport
 Date Published: 1989-08-03

 Avis juridique important|31989L0461Council Directive 89/461/EEC of 18 July 1989 amending, with a view to fixing certain maximum authorized dimensions for articulated vehicles, Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles Official Journal L 226 , 03/08/1989 P. 0007 - 0007 Finnish special edition: Chapter 13 Volume 19 P. 0061 Swedish special edition: Chapter 13 Volume 19 P. 0061 COUNCIL DIRECTIVE of 18 July 1989 amending, with a view to fixing certain maximum authorized dimensions for articulated vehicles, Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles (89/461/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in order to make combined vehicles more productive, manufacturers are proposing a maximum usable volume within the constraints imposed by Directive 85/3/EEC (4), as last amended by Directive 89/460/EEC (5); Whereas this increase in the usable volume involves a reduction in the space reserved for the driver and in the space between the tractive unit and the semi-trailer by means of special coupling devices; Whereas there is a consequent deterioration in the comfort and safety of the driver's working area; Whereas the current standards should be improved so as to lead to a better balance between the rational and economic use of commercial road vehicles and the requirements of road safety by making tractive units for semi-trailers more interchangeable while ensuring that drivers have enough room, HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive 85/3/EEC is hereby amended as follows: 1. The following Article is inserted: ´Article 4a Articulated vehicles put into circulation before 1 January 1991 which do not comply with the new specifications contained in points 1.6 and 4.4 of Annex I shall be deemed to comply with such specifications for the purposes of Article 3 (1) if they do not exceed the total length of 15,50 metres.' 2. Point 1.1 of Annex I is replaced by the following: ´1.1 Maximum length - motor vehicle12,00 metres'. - trailer12,00 metres'. - articulated vehicle16,50 metres'. - road train18,00 metres'. - articulated bus18,00 metres'. 3. The following point is inserted in Annex I: ´1.6. Maximum distance betwen the axis of the fifth-wheel king pin and the rear of a semi-trailer12,00 metres'. 4. The following point is inserted in Annex I: ´4.4. Semi-trailers: The distance measured horizontally between the axis of the fifth-wheel king pin and any point at the front of the semi-trailer must not exceed 2,04 metres'. Article 2 After consulting the Commission, the Member States shall adopt the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1991. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (1) OJ No C 214, 16. 8. 1988, p. 1. (2) OJ No C 47, 27. 2. 1989, p. 157. (3) OJ No C 71, 29. 3. 1989, p. 17. (4) OJ No L 2, 3. 1. 1985, p. 14. (5) See page 5 of this Official Journal.